DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 13-21 in the reply filed on January 14, 2022 is acknowledged. Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-16, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (CN101747841, a machine-translated English version is used).
Regarding claim 13, Song discloses a polishing composition comprising: silica (paragraph 0007); an anionic water-soluble polymer (paragraph 0015); a phosphonate group-containing compound (diethylenetiraminepentamethylenephosphonic acid, paragraph 0015); and a dispersing medium (water, paragraph 0007), wherein an anionic group of the anionic water-soluble polymer comprises a carboxylic group (paragraph 0015), and a content of the anionic water-soluble polymer is 2000 - 15000ppm (0.2% - 1.5%, paragraph 0015).   
Regarding claim 14, Song discloses wherein the anionic water-soluble polymer comprises a (co)polymer having a constituent unit derived from a monomer having a carboxylic group (paragraph 0015).
Regarding claim 15, Song discloses wherein the monomer having a carboxylic group is maleic acid (paragraph 0015).
Regarding claim 16, Song discloses wherein the polycarboxylic acid is (acrylic acid-maleic acid) copolymer (paragraph 0015).
Regarding claim 18, Song discloses wherein the phosphonate group-containing compound has five phosphonate groups (diethylenetiraminepentamethylenephosphonic acid, paragraph 0015).
Regarding claim 19, Song discloses wherein the phosphonate group-containing compound is diethylenetriamine penta(methylenephosphonic acid) (diethylenetiraminepentamethylenephosphonic acid, paragraph 0015).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Song et al. (CN101747841, a machine-translated English version is used).
Regarding claim 17, Song discloses wherein a weight average molecular weight of the anionic water-soluble polymer is 200-5000 (paragraph 0015), which overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 20, Song discloses wherein a pH of the polishing composition is 2-4 (paragraph 0018), which overlaps with the range recited in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1713